Citation Nr: 1638654	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-31 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska

			
THE ISSUES

1.  Entitlement to a higher initial rating for a service-connected right knee disability with subluxation and instability, currently evaluated as 10 percent disabling.

2.  Entitlement to a higher initial rating for a service-connected right knee disability with degenerative joint disease and limitation of flexion, currently evaluated as 10 percent disabling. 

3.  Entitlement to a higher initial rating for a service-connected left knee disability with degenerative joint disease and limitation of flexion, rated as noncompensable prior to July 8, 2014, and as 10 percent disabling from that date.
                                   

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1985 to August 1985 and
on active duty from August 1989 to August 1992.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 RO decision by the RO that granted service connection for patellofemoral syndrome of the right knee with subluxation (rated 10 percent), patellofemoral syndrome of the right knee with limitation of flexion (rated 10 percent), and patellofemoral syndrome of the left knee with limitation of flexion (rated noncompensable), each effective from April 21, 2005.  The Veteran appealed for higher initial ratings.

In a July 2014 rating decision, the RO granted a higher 10 percent rating for the service-connected left knee disability, effective from July 8, 2014.  The issue of entitlement to a higher rating for this disability throughout the rating period remains on appeal, since this increase did not constitute a full grant of the benefits sought.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In a September 2016 rating decision, the RO recharacterized the service-connected bilateral knee disabilities to include degenerative joint disease of each knee.

The Board acknowledges that the issue of service connection for a psychiatric/sleep disorder has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  See July 2016 letter from Veteran's attorney and July 2016 VA response letter.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for higher initial ratings for his service-connected right and left knee disabilities.

The United States Court of Appeals for Veterans Claims (Court) recently issued directives regarding VA orthopedic examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).

During the pendency of this appeal, a VA medical opinion was obtained in November 2012, but no physical examination was conducted.  VA examinations of the knees were conducted in November 2013, July 2014, and August 2016, but these VA examinations were inadequate per Correia.  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and non-weight-bearing.  Measurement of an opposite joint is only required if the joint is "undamaged," i.e., completely without abnormalities.  In this case, both knee joints are damaged.  In light of the foregoing, the Veteran must be afforded another VA examination which fully complies with Correia.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and non-weight bearing.  Id., see also 38 C.F.R. § 4.59.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:


1.  Obtain updated VA medical records of treatment or evaluation of right and left knee disabilities, and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected right and left knee disabilities.  The examiner should review the record in conjunction with the examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for knees.  The DBQ should be filled out completely as relevant.

The examiner should specifically test the range of motion of each knee in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Any opinions expressed by the examiner must be accompanied by a complete rationale. 

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



